Citation Nr: 1009574	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Medical 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for service-connected posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected residuals of a total 
hysterectomy with right ovary removal.  

3.  Entitlement to a disability rating in excess of 50 
percent for service-connected bilateral pes planus with 
plantar fasciitis and bunionectomy.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

5.  Entitlement to a disability rating in excess of 20 
percent for service-connected retropatellar pain syndrome of 
the left knee with arthritis, tendonitis and chondromalacia.  

6.  Entitlement to a disability rating in excess of 20 
percent for service-connected retropatellar pain syndrome of 
the right knee with arthritis, tendonitis and chondromalacia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from February 1982 to February 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

Procedural history

The Board notes that following the May 2001 rating decision 
which granted service connection for additional disabilities 
and increased the evaluation for other disabilities, the 
Veteran's attorney submitted a Notice of Disagreement in 
January 2002, in which they disagreed with the adverse 
findings in the May 2001 rating decision and requested "the 
highest possible initial rating for all conditions" and an 
earlier effective date for the 100 percent evaluation.  The 
Veteran's attorney was subsequently informed that the 
January 2002 letter was not adequate to be considered a 
Notice of Disagreement because the issue and/or issues the 
Veteran had disagreed with were not identified.  The 
Veteran's attorney was informed that the January 2002 
statement was accepted as Notice of Disagreement to the 
earlier effective date.  Lastly, the Veteran's attorney was 
informed that the Veteran had the right to appeal the 
decision that the Notice of Disagreement was inadequate.  

The Veteran's attorney subsequently submitted a statement 
dated in May 2002, in which she appears to dispute the RO's 
decision that her January 2002 statement was not a Notice of 
Disagreement to issues beyond the earlier effective date for 
a 100 percent evaluation.  Thus, the next step in the 
appellate process is for the RO to issue a Statement of the 
Case (SOC), as to either the January 2002 statement from the 
Veteran's attorney, in which she requested the highest 
possible initial rating for all conditions granted service 
connection by the May 2001 rating decision, or the May 2002 
statement which disagrees with the RO's April 2002 decision 
that the January 2002 letter was not being accepted as a 
Notice of Disagreement to any issue beyond the request for an 
earlier effective date.  

In November 2005 the Board remanded the matter to the RO for 
consideration of:  

"[W]hether the January 2002 letter from 
the Veteran's attorney in which she 
requested the highest possible initial 
rating for all conditions granted service 
connection by the May 2001 rating 
decision constitutes a valid Notice of 
Disagreement, and if so, issue a 
Statement of the Case with respect to 
those issues.  If the RO continues to 
determine that the January 2002 letter 
does not constitute a valid Notice of 
Disagreement with respect to those 
matters, the RO should issue a Statement 
of the Case in response to the May 2002 
letter from the Veteran's attorney, in 
which the attorney expresses disagreement 
with the April 2002 decision that the 
January 2002 letter was not a valid 
Notice of Disagreement."  

See the November 2005 Board decision at page 7.  

In a January 2006 deferred rating decision, the RO determined 
that the January 2002 statement was a timely Notice of 
Disagreement as to all issues listed on the May 2001 rating 
decision.  Accordingly, the Veteran was provided a SOC in May 
2006.  An appeal was perfected with the submission of the 
Veteran's substantive appeal (VA Form 9) in June 2006.  

The Board notes that the Veteran has alleged an inability to 
retain employment due to her service-connected disabilities.  
Such a claim has been developed by the RO and denied in 
rating decisions dated September 2002 and March 2008.  Since 
the last denial of the Veteran's TDIU claim in March 2008, 
the Veteran has continued to assert that her service-
connected disabilities render her unemployable.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  As such, the issue is now properly 
before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 
61 Fed. Reg. 66749 (1996). 

The issues of entitlement to initial disability ratings in 
excess of 20 percent for service-connected retropatellar pain 
syndrome of the left and right knees with arthritis, 
tendonitis and chondromalacia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that since January 14, 2008, but not earlier, the Veteran's 
service-connected PTSD results in total occupational and 
social impairment.  Prior to January 14, 2008, PTSD was 
manifested by occupational and social impairment with 
deficiencies in most areas.  

2.  On November 16, 2000, the Veteran underwent a total 
hysterectomy with right ovary removal.  Her left ovary 
remains.  She is currently assigned a 30 percent disability 
rating for her service-connected total hysterectomy with 
removal of the right ovary; the maximum rating authorized 
under Diagnostic Code 7618.

3.  The service-connected bilateral pes planus with plantar 
fasciitis and bunionectomy is pronounced, manifested by 
bilateral calcaneal spurs, osteoarthritis and bilateral 
surgical resection of the distal aspect of the proximal 
phalanx of the fifth toe.  She is currently assigned a 50 
percent disability rating for her service-connected bilateral 
pes planus with plantar fasciitis and bunionectomy; the 
maximum rating authorized under Diagnostic Code 5276

4.  The competent medical evidence of record does not show 
that the Veteran's service-connected disabilities are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.  

5.  The Veteran is in receipt of a combined 100 percent 
disability rating since November 16, 2000.


CONCLUSIONS OF LAW

1.  Since January 14, 2008, the criteria for an initial 100 
percent disability rating for the Veteran's service-connected 
PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 9411 (2009).

2.  Prior to January 14, 2008, the criteria for an initial 
rating in excess of 70 percent for PTSD were not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 9411 (2009).

3.  The criteria for an initial rating in excess of 30 
percent for residuals of a total hysterectomy with right 
ovary removal, since March 1, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.116, Code 7618 (2009).

4.  The criteria for a disability rating in excess of 50 
percent for bilateral pes planus with plantar fasciitis and 
bunionectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321; 4.71a, Diagnostic Code 5276 
(2009).  

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009). 

6.  Entitlement to a TDIU rating is a moot issue.  38 
U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. § 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  In 
2008 however, this regulation was revised to remove the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  See 73 
Fed. Reg. 23, 353-23, 356 (April 30, 2008).

As discussed below, the Veteran's claim of entitlement to 
TDIU is dismissed.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Veteran's residuals of a total hysterectomy claim arises 
from a granted claim of service connection.  The Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided 
prior to the initial adjudication:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II 
element requires notice of these five elements in initial 
ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 
(2006).  Prior to initial adjudication of the Veteran's 
claim, a letter dated in May 2001 fully satisfied the duty to 
notify provisions regarding service connection claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The Veteran was also aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  

An April 2006 letter provided notice of the manner in which 
VA assigns disability ratings and effective dates.  With 
respect to the Veteran's pes planus claim, the Veteran was 
provided notice of what evidence was needed to fully 
substantiate increased ratings claims in January 2006, to 
include evidence that the service-connected disability has 
gotten worse.  Although these letters were not sent prior to 
initial adjudication of the Veteran's claims, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice in January 2006 and April 2006, and she was 
provided ample time to respond with additional argument and 
evidence and the claims were readjudicated and a SOC was 
provided to the Veteran in May 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), [holding that for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life].  However, 
relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
(Fast Letter 08-16; June 2, 2008), the Board finds that the 
Vazquez-Flores decision does not apply to the residuals of a 
total hysterectomy claim.  According to VA Office of General 
Counsel, because the Veteran's residuals of a total 
hysterectomy claim concerns an appeal from an initial rating 
decision, VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the Veteran's pes planus claim, the Board adds 
that the Court's decision in Vazquez-Flores was recently 
vacated by the United States Court of Appeals for the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F 3d. 1270  
(Fed.Cir. 2009).  Thus, all notice requirements concerning 
increased ratings claims were satisfied by the aforementioned 
January 2006 VCAA letter.  

The Veteran has not alleged that she received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The Veteran's VA and identified private treatment 
have been obtained and associated with the Veteran's claims 
file.  The Veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided VA examinations in February 2001, March 2001 and 
June 2006.  

Concerning the February 2001, March 2001 and June 2006 VA 
examinations, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The reports of the February 2001, March 
2001 and June 2006 VA examinations reflect that the examiners 
reviewed the Veteran's complete claims file, to include her 
service treatment records, past medical history, recorded her 
current complaints, and conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board notes that the Veteran's latest gynecological and 
psychiatric VA examinations date to 2001.  However, as will 
be thoroughly discussed below, recent medical evidence 
documenting the Veteran's service-connected residuals of a 
hysterectomy claim shows no objective evidence indicating 
that there has been a material change in the severity of such 
since she was last examined.  38 C.F.R. § 3.327(a).  
Concerning the Veteran's PTSD claim, as also discussed below, 
the Board is granting the Veteran's claim; awarding a 100% 
disability rating.  As such, a remand for additional 
examination is not needed.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The examinations in this 
case are adequate upon which to base a decision.  
Additionally, since the Veteran is in receipt of the maximum 
award for her service-connected pes planus and residuals of a 
total hysterectomy, remanding those claims for a current 
examination would be futile.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II.  Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

1.  Entitlement to an initial disability rating in excess of 
70 percent for service-connected posttraumatic stress 
disorder (PTSD)  

The Veteran seeks an initial disability rating in excess of 
70 percent for her service-connected PTSD.  For the reasons 
expressed immediately below, the Board finds that since 
January 14, 2008, but not earlier, the Veteran's PTSD 
symptomatology results in total occupational and social 
impairment, warranting the assignment of a 100 percent 
disability rating under Diagnostic Code 9411. 

The Veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411 [PTSD] (2009).  Diagnostic Code 
9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the primary 
diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.  

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (2009).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to her service-connected 
PTSD, the Veteran's psychiatric symptomatology includes 
bipolar affective disorder with psychotic features, major 
depressive disorder and mixed personality disorder.  These 
disorders are not service connected.  

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The competent medical evidence of record does not draw any 
distinction between the Veteran's service-connected PTSD and 
non service-connected bipolar affective disorder with 
psychotic features, major depressive disorder or mixed 
personality disorder.  Therefore, the Board will assume that 
the symptomatology demonstrated by the medical evidence of 
record is attributable to the Veteran's service-connected 
PTSD.

There is no evidence of gross impairment to thought processes 
and communication.  Specifically, the Veteran's speech was 
noted to be fluent, spontaneous and appropriate.  See the 
February 2001 VA examination report and VA psychological 
evaluation reports dated August 1999 and April 2008.  
Concerning the Veteran's thought processes, a May 2008 VA 
psychological assessment notes that the Veteran displayed a 
Full Scale IQ which was "quite low" and had difficulty 
maintaining attention and learning new material.  However, 
the VA psychologist noted the Veteran's daily medications 
including morphine and Oxycontin, and concluded that the 
exact etiology of the Veteran's cognitive difficulties was 
unclear.  Nonetheless, the Veteran's cognitive impairment has 
never been described as "gross", as specifically outlined 
in Diagnostic Code 9411.  In sum, while the Board notes that 
the Veteran has exhibited recent cognitive impairment of an 
unknown cause, the competent medical evidence of record does 
not reflect gross impairment of thought processes and 
communication.  

Concerning evidence of persistent delusions or 
hallucinations, the competent medical evidence of record is 
devoid of any evidence of delusions, either observed or 
reported.  However, the Veteran has reported hallucinations, 
including hearing voices calling her name, seeing moving 
shadows that were not present and experiencing the feeling 
that something was "in her head looking out of her eyes."  
See the February 2001 VA examination report, a VA treatment 
record dated July 2000 and the April 2008 VA psychological 
evaluation report.  While the competent medical evidence of 
record does not describe the Veteran's reported 
hallucinations as "persistent" as outlined in Diagnostic 
Code 9411, as hallucinations have been reported and well-
documented within the record, the Board concludes that such 
has been amply demonstrated.  

The Board further notes that the medical evidence of record 
is negative for grossly inappropriate behavior.  No 
inappropriate behavior was noted in the Veteran's VA 
treatment records, psychological evaluations or the February 
2001 VA examination report.  

Nor is there a persistent danger of the Veteran hurting 
herself or others.  The Board observes that the medical 
evidence of record notes that the Veteran has reported that 
she has "though about" suicide and admitted that she could 
"visualize herself killing someone".  While these 
occurrences may not be considered "persistent" under the 
meaning of the rating criteria, the Board concludes that 
repeated instances of bodily harm to self or others, such as 
here, arguably meet the criteria.  Accordingly, persistent 
danger of hurting self or others has been demonstrated.  

The medical evidence of record is also negative for evidence 
of intermittent inability to perform activities of daily 
living including maintenance of personal hygiene.  
Specifically, August 1999 psychological evaluation, February 
2001 VA examination report and May 2008 psychological 
assessment all note that the Veteran was "casually 
attired", "well groomed" and "neat and clean."  None of 
the reports note any deficits concerning the Veteran's 
hygiene.  

The Board additionally observes that the medical evidence of 
record does not demonstrate disorientation of time and place.  
The Veteran has always been reported to be oriented to time, 
place and person in the Veteran's VA treatment records, 
psychological evaluations or the February 2001 VA examination 
report.    

Memory loss for names of close relatives, the Veteran's own 
name and the like is also not demonstrated in the record.  
The Board observes that the Veteran was noted to be a poor 
historian at the February 2001 VA examination and that she 
reported having short-term memory problems, such as 
forgetting appointments.  See a January 2008 VA treatment 
record and the May 2008 VA psychological assessment.  
However, the competent medical evidence of record is devoid 
of any report that the Veteran has forgotten her own name or 
the names of any of her close relatives, to include her son, 
nephew or former husbands.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  

Accordingly, the Board finds extremely influential two 
statements made by VA medical professionals dated January 
2008, which detail the Veteran's exhibited history of mental 
illness, opining that the Veteran is not currently employable 
and will not be so in the future.  See the January 2008 
statements from a VA psychiatrist and psychologist.  The 
Board notes that these statements that the Veteran is 
completely occupationally impaired due to her service-
connected PTSD coupled with the symptomatology demonstrated 
by the record warrant a 100 percent disability rating for 
service-connected PTSD under Diagnostic Code 9411 since such 
time but not earlier.  

Thus, since January 14, 2008, a review of the evidence 
clearly indicates that symptomatology associated with the 
Veteran's PTSD most closely approximates that associated with 
a 100 percent evaluation.  An increased schedular rating is 
therefore allowed.  

The Board has considered staged ratings in the present case 
under the Court's decision in Fenderson, discussed above.  In 
the instant case, the Veteran's disability rating for PTSD 
has been initially evaluated as 70 percent disabling 
effective from January 11, 1999, the date of her claim for 
service connection.  The competent medical evidence of record 
does reflects that the Veteran's service-connected PTSD was 
more severe [i.e. ratable at 100 percent disabling] for the 
first time on January 14, 2008, the day that the VA 
psychologist first opined that the Veteran's service-
connected PTSD resulted in total occupational impairment.  As 
such, a 100 percent disability rating for service-connected 
PTSD is assigned, effective January 14, 2008.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected residuals of a total 
hysterectomy with right ovary removal  

The Veteran's service-connected residuals of a total 
hysterectomy with right ovary removal was assigned a 
100 percent rating, effective November 16, 2000, and a 30 
percent rating, effective March 1, 2001, as directed by 
Diagnostic Code 7618.  The Rating Schedule provides ratings 
for removal of the uterus, including corpus.  A Veteran is 
initially provided a 100 percent rating for three months 
after removal, and thereafter a maximal 30 percent rating.  
38 C.F.R. § 4.116, Diagnostic Code 7618 (2009).  Diagnostic 
Code 7617 provides an initial 100 percent rating for three 
months after removal of the uterus and both ovaries and a 50 
percent rating thereafter.  38 C.F.R. § 4.116, Diagnostic 
Code 7617 (2009).

Based upon the evidence of record, the Board finds that a 
rating in excess of 30 percent for the Veteran's service-
connected residuals of a total hysterectomy with right ovary 
removal is not warranted.  The competent medical evidence of 
record reflects that the Veteran was diagnosed with uterine 
fibroids and ovarian cysts and consequently underwent a total 
hysterectomy with right ovary removal on November 16, 2000.  
The Veteran's left ovary remained.  In 2003, the Veteran 
complained of further abdominal pains, and a CT scan revealed 
a left ovarian cyst.  In January 2003, the left ovarian cyst 
was drained, but the left ovary remains.  The record shows 
the Veteran was awarded and is presently receiving the 
highest possible rating for residuals of a total hysterectomy 
with right ovary removal.  Accordingly, there is no basis for 
a higher or separate schedular rating.  Therefore, the Board 
finds that the preponderance of the competent evidence of 
record is against a rating in excess of 30 percent for 
residuals of a total hysterectomy with right ovary removal 
and there is no basis for staged ratings of the disability 
pursuant to Fenderson.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 53-56.  
Accordingly, the claim for an increased rating for residuals 
of a total hysterectomy with right ovary removal must be 
denied.

3.  Entitlement to a disability rating in excess of 50 
percent for service-connected bilateral pes planus with 
plantar fasciitis and bunionectomy  

The Veteran is currently rated under Diagnostic Code 5276 
[flatfoot, acquired].  The evidence of record, specifically 
the March 2001 and June 2006 VA examinations, indicates that 
the Veteran has been diagnosed with bilateral pes planus with 
plantar fasciitis and bunionectomy.  The Veteran's diagnosed 
foot condition corresponds precisely with the currently 
assigned Diagnostic Code.  Moreover, the Veteran has not 
suggested that another code would be more appropriate.  

Bilateral pes planus will be rated as noncompensable when it 
is mild, with symptoms relieved by built-up shoe or arch 
support.

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo-Achilles, pain on 
manipulation and use of the feet, will be rated 10 percent 
disabling.

A severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated 30 percent 
disabling where bilateral.

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances) 
will be rated 50 percent disabling where bilateral.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

The words "moderate," "severe," "pronounced" and "marked" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.

The competent medical evidence of record reflects that the 
Veteran's service-connected pes planus with plantar fasciitis 
and bunionectomy is manifested by bilateral calcaneal spurs, 
osteoarthritis and bilateral surgical resection of the distal 
aspect of the proximal phalanx of the fifth toe.  
Specifically, the Veteran underwent two separate 
bunionectomies in 1996 and 1997 on her left and right feet, 
respectively.  She stated that she can walk for one-fourth of 
a mile before she is disabled by the pain in her feet.  See 
the March 2001 and June 2006 VA feet examination reports and 
associated x-rays.  

The Board concludes that an increased rating greater than 50 
percent for pes planus with plantar fasciitis and 
bunionectomy is not warranted under Diagnostic Code 5276 
because there is no higher rating under this code.  The Board 
concludes that the Veteran's chronic foot pain is 
contemplated in the rating for pes planus with plantar 
fasciitis and bunionectomy.  Moreover, the Veteran's 
currently assigned 50 percent disability rating for her 
service-connected pes planus with plantar fasciitis and 
bunionectomy does not violate the amputation rule of 38 
C.F.R. § 4.68 [provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed].  

The Board has considered the Court's holding in DeLuca.  
However, with respect to the rating under Diagnostic Code 
5276, the Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with 
Diagnostic Code 5276.  The Board additionally notes that the 
Court's holding in DeLuca is not for application is the 
present case because the Veteran is already in receipt of the 
maximum disability rating under Diagnostic Code 5276.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate for the Veteran's service-connected bilateral pes 
planus with plantar fasciitis and bunionectomy.  The Board 
has not found any variation in the Veteran's symptomatology 
or clinical findings that would warrant the assignment of any 
staged rating in this case.

III.  Extraschedular Rating Considerations

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran's symptomatology associated with 
her service-connected disabilities discussed immediately 
above involve pain and limitation of motion as well as 
moderate to severe social and occupational impairment.  Such 
impairment is specifically contemplated by the rating 
criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Hence, referral for consideration of 
an extraschedular rating is, therefore, not warranted.  

4.  Entitlement to TDIU

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2009).

VA's General Counsel determined that if VA has found a 
Veteran to be totally disabled as a result of a particular 
service-connected disability or combination of disabilities 
pursuant to a rating schedule, there is no need, and no 
authority, to otherwise rate that Veteran totally disabled on 
any other basis.  VA's General Counsel has determined that, 
because both a 100 percent disability schedular rating and a 
total disability rating awarded pursuant to 38 C.F.R. § 
4.16(a) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disability under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  See 
VAOPGCPREC 6-99 (June 7, 1999); see also Green v. West, 11 
Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).

In a March 2008 Decision Review Officer (DRO) decision, the 
RO dismissed the Veteran's most recent claim of entitlement 
to a TDIU on the basis that the Veteran had already been 
found to a have total schedular rating since November 16, 
2000.  

Thus, pursuant to the holding in VAOPGCPREC 6- 99, 
consideration of a total rating based on unemployability 
under 38 C.F.R. § 4.16(a) is no longer warranted.  The appeal 
as to this issue is dismissed as moot.  See Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997) (dismissal is the proper 
remedy to employ when an appeal has become moot).


ORDER

Entitlement to a 100 percent rating is granted for PTSD on or 
after January 14, 2008, subject to the law and regulations 
governing payment of monetary benefits.  

Entitlement to an initial disability rating in excess of 30 
percent for service-connected residuals of a total 
hysterectomy with right ovary removal is denied.  

Entitlement to a disability rating in excess of 50 percent 
for service-connected bilateral pes planus with plantar 
fasciitis and bunionectomy is denied.  

The claim seeking entitlement to a TDIU is dismissed.  



(CONTINUED ON NEXT PAGE)

REMAND

5.  Entitlement to a disability rating in excess of 20 
percent for service-connected retropatellar pain syndrome of 
the left knee with arthritis, tendonitis and chondromalacia  

6.  Entitlement to a disability rating in excess of 20 
percent for service-connected retropatellar pain syndrome of 
the right knee with arthritis, tendonitis and chondromalacia  

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

In this case, the Veteran was afforded VA joints examinations 
in March 2001.  However, unlike the Veteran's aforementioned 
claims for increased ratings concerning pes planus, PTSD or 
hysterectomy residuals, there is recent competent medical 
evidence that the Veteran's service connected knee 
disabilities have worsened since her last VA examination.  
Specifically, an August 2008 VA treatment record reflects 
that the Veteran now ambulates with a cane.  As the Veteran 
was last afforded an examination more than 7 years prior to 
the medical evidence showing worsening, the Board finds that 
an additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  VA's General Counsel 
has indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the 
purpose of ascertaining the current severity and 
manifestations of the Veteran's service-connected bilateral 
knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of her 
service-connected retropatellar pain 
syndrome of the left and right knees with 
arthritis, tendonitis and chondromalacia.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  Since it 
is important "that each disability be 
viewed in relation to its history" 38 
C.F.R. § 4.1 (2009), the Veteran's claims 
file must be made available to the 
examiner for review.  The examination 
report should expressly state if such a 
review of the claims file has taken 
place.  The examiner should report all 
signs and symptoms necessary for rating 
the Veteran's disability under the rating 
criteria, to include the range of motion 
of the spine in degrees and the total 
duration of any incapacitating episodes.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should also 
be noted, as should any additional 
disability due to these factors.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

2.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and her 
representative should be furnished a SSOC 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the Veteran until she 
is notified.  However, the Board takes this opportunity to 
advise the Veteran that the actions as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


